EXHIBIT 31.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER I, Timothy A. Dick, certify that: 1. I have reviewed this report on Form 10-K of Akorn, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 30, 2015 /s/ TIMOTHY A. DICK Timothy A. Dick Chief Financial Officer
